December 10, 1957

Honorable Tom Blackwell    Opinion No. W-307
County Attorney
Travis County             Re : How may a defendant convicted
Austin, Texas                  of a misdemeanor who, after
                               the date of conviction becomes
                               insane, be committed to a
Dear Mr. Blackwell:            State hospital for treatment?
          You have requested of this office an opinion concern-
ing the procedure by which a defendant convicted of a misde-
meanor, who after the date of conviction becomes insane, may be
committed to a State hospital for treatment.
          There are two statutes controlling the procedure by
which a person may be committed to a State Mental Hospital. Sec-
tion 2 of Article 3193-1, Vernon's Civil Statutes, as amended,
provides:
          "Sec. 2. All persons committed to a State hospi-
    talkfor the insane or mentally ill for the first time
    shall be committed under the provisions of the follow-
    ing Acts, and not otherwise:
          "I.
            . Acts 1937, 45th Legislature page 5lt2,Chap-
    ter 268, being codified as Article 31930-1, Vernon's
    Civil Statutes of the State of Texas;'~*
which Article provides:
          "If information in writing and under oath be given
    to any County Judge that any person in his county who is
    not charged with a criminal offense, is believed to be
    mentally ill, and that the welfare of himself and/or oth-
    ers requires that he be placed in a State hospital for
    the mentally ill for not exceeding ninety (90) days for
    observation and/or treatment, and such County Judge shall
    believe such information to be true, he shall forthwith,
    in termtime or vacation, fix a day and place for the
    hearing and determining of the matter, which place shall
    be either in the Courthouse of the county, or at the resi-
    dence of the person named, or at any other place in the
    county, as the County Judge may deem best for such person
    and shall give notice to such person of the time and
    place of such hearing. . . .'I'(Emphasis ours)
Honorable Tom Blackwell, page 2   (ww-307)


         '"2. Acts 1937, 45th Legislature, page 1172,
    Chapter 466, being codified as Article 932a, Ver-
    non's Code of Criminal Procedure of the State of
    Texas.'"
          Article 932a, Vernon's Code of Criminal Procedure,
is concerned with the insanity of a person at the time of the
criminal offense or at the time of the trial, and the effect
of this finding by a jury.
          The second statute which prescribes the procedure
by which a person may be committed to a State Mental Hospital
is Article 921 of Vernon's Code of Criminal Procedure, which
provides:
          "If at any time after conviction and by the
     manner and method as hereinafter provided, it be
     made known to the Judge of the Court in which the
     indictment has been returned, that the defendant
     has become insane, since his conviction, a jury
     shall be empaneled as in ordinary Criminal cases
     to try the question of insanity."
          At first blush one might assume that Article 3193-
1, Vernon's Civil Statutes, is in conflict with Article 921,
Vernon's Code of Criminal Procedure. However, there is no
conflict in the two articles. Article 3193-l provides that a
person may be committed to a State hospital pursuant to Arti-
cle 31930-l which is above set out in the opinion and which
article clearly denies a person charged with a criminal of-
fense the use of the State Mental Hospital facilities.
          Article 3193-l further provides that pursuant to
Article 932a, Vernon's Code of Criminal Procedure, a person
charged with a criminal offense could raise the issue of in-
sanity and have that issue tried before the main charge and
in the event a verdict of insanity is returned, then the per-
son may be committed to a mental hospital.
          Although Article 3193-l prescribes two methods by
which a person may be committed to a State Mental Hospital,
neither method is applicable to a person charged with a
criminal offense.
          Article 31930-l specifically excludes persons charged
with a criminal offense and Article 932a deals only with the
insanity issue before trial of the main charge.
          Therefore, the only procedure by which a person con-
victed of a criminal act may be admitted to a State Mental
Honorable Tom Blackwell, page 3   NW-307)


Hospital is under Article 921, Vernon's Code of Criminal Pro-
cedure. Therefore, it is clear that the Legislature did not
intend for Article 921, Vernon's Code of Criminal Procedure,
to be repealed by Article 3193-1, Vernon's Civil Statutes,
and thereby abolishing the only method by which a convicted
person who becomes insane may be committed to a State hospi-
tal.
          Therefore it is the opinion of this office that Ar-
ticle 921 of Vernon's Code of Criminal Procedure is the proper
procedure to follow for the commitment of a person who becomes
mentally ill after c,onvictionof a crime.
          All Attorney General's Opinions in conflict here-
with are overruled to the extent of such conflict.

                            SUMMARY
           There is no conflict between Article 3193-1,
      Vernon's Civil Statutes, and Article 921, Vernon's
      Code of Criminal Procedure, and therefore a con-
      victed person who becomes mentally ill after trial
      may be committed to a State Mental Hospital pur-
      suant to Article 921, Vernon's Code of Criminal Pro-
      cedure.
                                  Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas
                                                 /;,
                                                            1
                                  Q-c ..Lv
                                         L~,LdLf..
                                              (,J ,T,~i
                                                     : I
                                                   _~'      ..'
                                   By
                                      Linward Shivers
LS:wam:wb                             Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Leonard Passmore
C. K. Richards
Mrs. Marietta McGregor Payne?
REVIEWED FOR THE ATTORNEY GENERAL
By:   James N. Ludlum